DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-20 are allowed. 
Upon conclusion of a search of the pertinent prior art, the Office indicates that the claims are allowable.
The primary reason for allowance of independent claim 1 the prior art of record, individually or in combination does not teach or fairly suggest:
an electronic device comprising: 
a hinge; 
a foldable housing; and 
a display, 
wherein the foldable housing comprises:  
a first housing connected to the hinge and including a first surface oriented in a first direction and a second surface oriented in a second direction opposite the first direction; 
a second housing connected to the hinge and including a third surface oriented in a third direction and a fourth surface oriented in a fourth direction opposite the third direction, wherein the second housing is configured to be folded toward the first housing about the hinge; and 
side members having outer side surfaces exposed to the outside of the electronic device and inner side surfaces, the inner side surfaces surrounding at least a part of a space between the first surface and the second surfaces and surrounding at least a part of a space between the third surface and the fourth surface, and 
wherein the display has ductility and extends from the first surface to the third surface to configure the first surface and the third surface,    
wherein the foldable housing is disposed along an edge of the display and includes bezels extending from respective side members of the foldable housing to an active area of the display, and wherein the bezels include, in an area of the first surface and the third surface of the foldable housing, extensions spaced apart from a surface of edges portions of the display, and support portions disposed between the edge portions of the display and the extensions,
wherein the edge portions of the display are overlapped with the extensions and the support portions,  
wherein the side surfaces of the display are configured to be slipped toward the respective inner side surfaces of the side members when the electronic device is folded, and 
wherein spaces for the slipping of the side surfaces of the display are formed between the side surfaces of the display and the respective inner side surfaces of the side members.
The above claim limitation configuration is not taught in any of the prior arts of record. In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
Furthermore the closest prior arts of record are provided in the nonfinal rejection (12/8/2021). Applicant arguments provided in the remarks 4/5/2022 are persuasive. Additionally, the amendments to the dependent claims resolve the drawing objection provided in the office action dated 12/8/2021. 

The primary reason for allowance of independent claim 15 the prior art of record, individually or in combination does not teach or fairly suggest:
An electronic device comprising: 
a hinge configured to enable the electronic device to be rotated into a folded state or an unfolded state; 
a first housing connected to the hinge and including a first surface oriented in a first direction and a second surface oriented in a second direction opposite the first direction; 
a second housing connected to the hinge and including a third surface oriented in a third direction and a fourth surface oriented in a fourth direction opposite the third direction, wherein the second housing is configured to be folded on the first housing about the hinge; 
a flexible display extending from the first surface to the third surface; 
a first bracket comprising a first outer side surface exposed to the outside of the electronic device and a first inner side surface disposed in a space between the first surface and the second surface, the first bracket  supporting a portion of the flexible display; 
a second bracket comprising a second outer side surface exposed to the outside of the electronic device, and a second inner side surface disposed in a space between at least the third surface and the fourth surface and, the second bracket supporting a remaining portion of the flexible display; and 
a bezels including an extensions in contact with a portion of the first bracket and a portion of the second bracket and extending toward edge portions of the flexible display, 
wherein the edge portions of the display are overlapped with the extensions and the support portions, 
wherein a first side surface of the display is configured to be slipped toward the first inner surface when the electronic device is folded, 
wherein a second side surface of the display is configured to be slipped toward the second inner surface when the electronic device is folded, 
wherein a first space for the slipping of the first side surface of the display is formed between at least the first side surface of the display and the first inner side surface of the first bracket, and 
wherein a second space for the slipping of the second side surface of the display is formed between at least the second side surface of the display and the second inner side surface of the side members.
The above claim limitation configuration is not taught in any of the prior arts of record. In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
Furthermore the closest prior arts of record are provided in the nonfinal rejection (12/8/2021). Applicant arguments provided in the remarks 4/5/2022 are persuasive. Additionally, the amendments to the dependent claims resolve the drawing objection provided in the office action dated 12/8/2021. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK M RATHOD whose telephone number is (571)270-3947. The examiner can normally be reached 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ABHISHEK M. RATHOD
Primary Examiner
Art Unit 2841



/ABHISHEK M RATHOD/Primary Examiner, Art Unit 2841